In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                  (Filed: May 17, 2016)

* * * * * * * * * * * * * *               *       UNPUBLISHED
ERIC G. CRAVER,                           *
                                          *       No. 15-1519V
              Petitioner,                 *
                                          *
v.                                        *       Chief Special Master Dorsey
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *       DTap; Stipulation for Dismissal; Insufficient
                                          *       Proof.
              Respondent.                 *
                                          *
* * * * * * * * * * * * * * *
Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Gordon Elliot Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                         ORDER CONCLUDING PROCEEDINGS

       On May 16, 2016, the parties filed a Stipulation of Dismissal in the above-captioned case.

       Accordingly, pursuant to Vaccine Rule 21 (a), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).


       IT IS SO ORDERED.

                                                    s/Nora Beth Dorsey
                                                    Nora Beth Dorsey
                                                    Chief Special Master